 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPoultry Packers, Inc. and Amalgaimlated Meat Cutters& Butcher Workmen of North America, AFI-CIO,Local Union No. 540Herider Farms Processing, Inc. and AmalgamatedMeat Cutters & Butcher Workmen of North Amer-ica, AFL-CIO, Local Union No. 540. ('ases 16-CA-7022 and 16-CA 7149August 2, 1978DECISION AND ORDERBY MEMBERS JENKINS. MUiRPHiIY, AND TRtI:SI)AI IOn April 11, 1978. Administrative l.aw Judge Al-vin Lieberman issued the attached I)ecision in thisproceeding. Thereafter, Charging Party filed excep-tions and a supporting brief, and Respondents filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board hits delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings., andconclusions 2 of the Administrative law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be. and it hereby is.dismissed in its entirety.t The Charging Part? has excepted to certain credibllits findings nmade bhthe Administrative Law Judge. It is the Board's established policy nol iiioverrule an Administrative L.aw Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant ev.idence convincesus that the resolutions are incorrect. Starndard l)ri ' atl Producti Incr. 91NLRB 544 (1950) enfd 188 :.2d 362 (('A. 3. 1951) We ae have crefullexamined the record and find no basis for reversing his findings2 We agree with the Administrative I.La, Judge. for the reasons stated h,him, that the wage increases granted bh the Respondents to their respectiveemplosees were motivated solel bs ecoinimic coinsideraltions and thereforedid not vsilate Sec 8(a)( I) of the Act Accordirgls. we find It unnecessarsto reach or pass on his further finding that these increases also were notunlawful because at the times the, were announced or iietn "nio elctiornwas pending" due to blocking unfair labor pracilce charges aild thus theincreases were not timed ioi influence the emplosyces' ,ote.In agreeing with the Administrative I aw Judge that the wage increasesgiven here did not violate Sec. 8(a)( I) of the Act, Member I ruesdale alsonotes that the timing of these increases appears to be Ib line uaWh that ofother past wage increasesDECISIONSI t SI: MENI OF THE CASEALviN LIEBERMAN. Administrative Law Judge: The hear-ing in this proceeding, with all parties except the ChargingParty represented, was held before me in Lufkin, Texas, onthe General Counsel's complaint, as amended at the hear-ing,' and Respondents' answer.2In general, the issues liti-gated were whether Respondents violated Section 8(a)(l)and whether Respondent Poultry Packers Inc. violatedSection 8(a)(3) of the National Labor Relations Act, asamended (Act).' More particularly, the questions for deci-sion are as follows:I. Did Respondents violate Section 8(a)(1) of the Act byincreasing wages of employees during the pendency ofelection petitions?2. Did Respondent Poultry violate Section 8(a)(3) of theAct by not reinstating a striker upon his unconditional of-fer to return to %work following the termination of an eco-nomic strike?Upon the entire record,4upon my observation of thewitnesses and their demeanor while testifying, and havingtaken into account the arguments made and the briefs sub-mitted,5I make the following:FIDININS OF FAC(r FI JURISDI()TIONRespondents are Texas corporations. Respondent Heri-der Farms Processing, Inc., is engaged at Nacagdoches,Texas. in the processing and sale of poultry products. Re-spondent Poultry, a wholly owned subsidiary of Respon-I he amntidlenlits ii the comnplaint consisted of the addition of theviIds "aiid April 125" sftcr the date "I ebruar? 7" In par 7 and the deletionof the nr;lre "Bertha Rohberson In pars 9 and 10At the hearing, the answer wits amended to admit the allegations of par9 iof the complaint, as amendedIn pertinent part these sections provide:Sec hi;l It shall he an unfair lahbor practtice for an employer -(1) to Interfere ith. restrain, or coerce emploees in the exerciseof the rights guaranteed in sec 7:(3) bs discriminalioln in regard to hire or tenure of employmentto encourage or discourage membership in any labor organiza-tionSec 7, insofar as relcxant. statesSec 7 t implosees shall haze the right to self-organization. to form.join. (or assist labor organizations. to bargain collectively through repre-sentatives of their oivn choosing. and to engage in other concertedaictisties for the purpose of collecltse bargaining or other mutual aid orpritecrtioin4 Upion Respiondents' unolppoised motion following the close of the hear-iiig I receised In evidence an affidavit made bs Allen Lewis. a businessrepresentative of the Charging Parts this affidavit has been placed in thefile if exhibit l ilrlodnuced bh Respondents and marked E xh C 9Although ill the argumients of the parties and the authorities cited b)iheim. v hether appearing in their briefs or made orall? at trial. may not bediscussed, each hitas been ca;refulls seighed and consideredr Respondents' motion to dlsitiss the complaint made at the conclusionif the hearing. upoin ahich ruliig s.as reserved. is disposed of in accordancewith the findings and conclusion,t set forth in this tecision237 NLRB No. 42250 POULTRY PACKERS. INC.dent Herider. is similarly engaged at Lufkin, Texas. Duringthe 12 months preceding the issuance of the complaint, arepresentative period, each Respondent sold goods valuedat more than $50,000 to customers located outside the Stateof Texas. Accordingly. I find that Respondents are en-gaged in commerce within the meaning of the Act and thatthe assertion of jurisdiction over this matter by the Na-tional Labor Relations Board is warranted.11 THF LABOR OR(GANIZAtION INVOlVII)Amalgamated Meat Cutters & Butcher Workmen ofNorth America, AFL CIO, Local Union No. 540, is a la-bor organization within the meaning of the Act.111. INTRODUCTIONThis case is concerned with two unrelated matters. Thefirst, in briefest outline, involves Respondents' grant of twowage increases during the pendency of election petitions.The General Counsel argues that respondents granted theincreases in order to induce the employees receiving themto withhold support from the Union at the elections soughtby the petitions, and that in this manner Respondents vio-lated Section 8(a)(l) of the Act.Admitting that they granted the increases, Respondentsdeny that they did so for the reasons asserted by the Gen-eral Counsel. Respondents contend that their sole purposein raising wages was to enable them to compete with otherpoultry processors for a competent, stable, and reliablework force. Their motivation in granting wage increaseshaving been economic. Respondents' argument continues.they did not violate Section 8(a)( ) of the Act by doing so.The second matter involved in this proceeding. in equal-ly brief outline, is concerned with the lack of success of anemployee. Herman Deveroux, who had participated in aneconomic strike waged by the Union against RespondentPoultry, in obtaining reinstatement at the conclusion of thestrike. The General Counsel argues that, by not reemploy-ing Deveroux, Respondent Poultry violated Section 8(a)(3)of the Act.Asserting that during the strike the job Deveroux heldbefore the strike was filled by a permanent replacement.Respondent Poultry argues that it was under no duty tooffer any' employment to Deveroux after the strike ended.Assuming. arguendo, that it was obligated to offer Dever-oux a different job upon the termination of the strike, Re-spondent Poultry contends that it complied with this obli-gation by' offering him such employment. which he did notaccept. Accordingly. it is Respondent Poultry's positionthat it did not violate Section 81a)(3) of the Act bh themanner in which it dealt with Deveroux.iV PRELIMINARY FINDINGS 7A. The UnionAt all material times the Union has been the representa-tive of employees of Respondents. In 1972. the Union andeach Respondent entered into separate collective agree-ments. Respondent Herider's contract expired on October23, 1975. and Respondent Poultry's on November 1., 1975.Negotiations for new agreements began in September1975 and continued until March 1976. However, the par-ties were unsuccessful in arriving at contracts.B. The StrikeHaving been unable to reach agreement on the terms ofcontracts to replace those which expired on October 23 andNovember 1, 1975. the Union on November 4, 1975, struckRespondent Poultry.s8 The strike came to an end on Octo-ber 20. 1976, and many strikers unconditionally offered toreturn to work.On the day the strike ended, all strikers who desired toresume their employment were requested to sign a reem-ployment list. Those who did so, including Herman Dever-oux. were instructed to report for work on the followingMondaN .During the strike, Deveroux and a "good many" otherstrikers, as he testified. "walked the picket line." In addi-tion. Deveroux and other strikers spoke to employees whocontinued to work during the strike, in an effort to inducethem to join the strike. Except for Deveroux, there is noevidence showing that Respondent Poultry failed to rein-state, in accordance with the foregoing procedure, ansstriker who engaged in such conduct.9C. The PetitionsOn December I. 1976. a petition. Case 16-RD-734 (Luf-kin petition), was filed seeking to decertify the Union asthe collective-bargaining representative of employees ofRespondent Poultry. A week later, a petition, Case 16-RM 558 (Nacogdoches petition), was filed to determinethe collective-bargaining representative of employees ofRespondent Herider. Subsequently. Respondents were in-formed by the Regional Director of Region 16 (RegionalDirector) of the Board that a hearing on the foregoing peti-tions would be held on January 11. 1977.On December 13. 1976. the Union filed a charge, Case16- CA-933 (Lufkin charge), alleging violations of Section8(a)(3) of the Act by Respondent Poultry. Three days later,the Regional Director notified Respondent Poultry that thehearing on the I.ufkin petition would not take place be-cause it had been blocked by the Lufkin charge.On December 20. 1976. tle Union filed a charge. Case16-CA-6949 (Nacogdoches charge). alleging violations ofSection 8(a)( I) of the Act by Respondent Herider. BecauseI he purpo-e ,if thee findings is It furnish a frame iof reference withinS:hlih Io consider the fiacli relating ti Respondents' alleged unfair laborpratilces11 Is undlisputcd hit h th rike s itr ecinmict in natureAs noted ihoe the (rienral ( Counsel iontends that hs refusing to rein-state l)c'ert,.,s the delai, if Ad hlch will he set forth In a subsequent sectionof this I)eision,. Respondenl Poulirs ' .ilaled Sec. 8ia{3i of ihe A4c251 I)F(lISIONS ()OF NAT IONAL LABOR RELA I IONS BOARI)of the blocking nature of this charge, the Regional Directoron January 7, 1977, informed Respondent tierider that thehearing on the Nacogdoches petition would not be held asscheduled.On February 2, 1977. the Regional Director sent a letterto Respondent Herider advising it that the Nacogdochescharge had been dismissed. Respondent Ilerider did notreceive this letter until FebruarN 5. The I ufkin charge wiasalso dismissed, but the date of the dismissal does not tip-pear in the record.In view of the dismissal of the blocking charges, the Re-gional Director, on February 4, 1977, mailed letters to Re-spondents, notifying them that a hearing on the petitionswould be conducted on February 17. 1The parties stipulatedthat Respondents received this letter on February 6. 'I hatday, however, having been a Sunday, it is more likely, andI find, based on the 3-day hiatus between the mailing tof theletter concerning the dismissal of the Nacogdoches cha;rgeand its receipt by Respondent Herider, that the letter set-ting the new date for the hearing on the petitions was re-ceived by Respondents on February 7,The first charge against Respondents in the instant casewas filed by the Union on February 11., 1977. Because ofthis, on February 14, the Regional D)irector informed Re-spondents that the hearing on the petitions w as againblocked.V Ii Al I(iiD) I:NI:IR I ABOR PRI( II(SA. Fiacts Concerning R cpondcnWs' .ll'egeld I'io/lhioni otSecrion 8(a)(Ij of the 1 ctBetween February 9, 1976, and F ebruary 7, 1977, thewages of Respondents' employees remained static. Duringthis period Respondents' wage rates were 25 to 30 cents anhour lower than the wages paid by their local competitors.This resulted in Respondents' inability to attract and retainstable, competent employees. As Thomas Greer. Respon-dents' vice president, testified in this regard, because ofRespondents' lower wage rates many of Respondents' em-ployees were "floating-type people" [and Respondents'iturnover rate was great."Respecting this, Respondent Poultry experienced an em-ployee turnover rate of 59 percent in December 1976 and61 percent in January 1977. Employing a greater numberof workers, Respondent Herider's turnover rates for thesame 2 months were, respectively, 32 percent and 29 per-cent.In addition to these high turnover rates, the work per-formed by the employees Respondents were able to hirewas of such poor quality as to affect Respondent's yield "'and customer acceptance of Respondents' products. Onthis subject. Greer stated that "workmnanship [of respon-dents' employees before Februar37. 1977] was just totallybad all the way through."To remedy this situation, and to compete for competentemployees with other poultry processors in their localities,it Yield is the difference hetwecn the ueigl t io the piulti\ pi cl'ced hsRespondents before slauighicr rid lie dic cd1 v:Cl ilitRespondents. on iebruarN 4. 1977. announced to their em-ployees that wages would be raised. On FebruarN 7 thisannouncement was implemented.On that day. employees who had been with Respondentsfewer than 96 days received a 5-cent-an-hour increase andemployees with more than 90 days seniority received a 25-cent-an-hour increase. G(reer. Respondents' vice president,crediblI testified that the "pending petitions [had no] effectmn the dicision to grant the wage increases": that "it wasan ecLonomic thing'' and that "if [Respondents] were goingto stay in business [they] had to get competitive. otherwise[they would havel to close the door and get out of busi-ness.A comparison of Respondents' new wage structure withthose of their competitors '' shows that in only one catego-rn. the 3() da! rale. did Respondents' pay more than otherpoulhr) proces,,ors I he rates for Respondents' other em-plboees were set at levels equal to, or lower than, the corre-sponding rates of the highest paying poultry processors inRespondents' neighborhoods.The wage increases granted by Respondents on Febru-arv 7 had the desired effect. at least insofar as Respon-dents' employee turnover rate was concerned. In February.it dropped to 3() percent at Respondent Poultry's plant andto 16 percent at Respondent lierider's. 12 These turnoverrates i enainiied faills constant up to the time of the hearingin this proceeding. held in June 1977.The raise given b, Respondents on February 7. to em-ployees with seniority of 90 or more days, increased theirwages to $2.65 an hour. In April. Respondents receivedinformation that one of their competitors intended, onMay 1. to increase the wages of employees in this categoryto $2.75 ain hour. Because of this, Respondents, on April25. raised the wages of their 90-day employees by 10 cents,bringing their wage rate also up to $2.75 an hour.Regarding Respondents' motivation in granting theApril 25 wage increase, Greer., Respondents' vice president,credibly stated. as he had done respecting the February 7increase, that the pending petitions had not been taken intoaccount by Respondents and that "all [Respondents] weretr ing to do was to he fair so that Itheyl would keep em-plosecs and staN in business."B. (roncnlion, t nl (oncludlting Findings ConcerningRc.nponidcnt ' A./legdrl I iolation. of Sction 8(a)(l) of theIThe Gieneral ('ounsel contends that Res:pondents grant-ed the wage increases on February 7 and April 25. 1977, toinduce employees to refrain from voting for the Union atthe elections that would be held on the petitions pending atthe time, and that thereby Respondents violated Section8(a)(1) of the Act. Respondents' position is that their solepurpose in raising wages wtas to enable them to compete;with other poultry processors for an efficient, stable workforce. Accordingly, Respondents argue, their having in-I he recrld i slcnt len g'iiding the manner in which the wage increasesafc itcd Respllidents' \icid customer aci cpt ance if their produces or their[ ]l1p], ~%t'C','~.~,4 ik II HI T/~,tU252 P()1T I RY RN' ACKIS. IN(creased their wage rates did not involve them in violationsof Section 8(a( I ). notwithstanding the pendencs of the pe-titions.In N.L.R.B. v. I /htangc ParI, (Co.. 37 l .S. 40). 4()9(1964). the Supreme C(ourt held that an emplohs)er v iolaltesSection 8(a)(I) of the Act hs "the conferr-al of emplshcebenefits while a representation election is peniding. 1t ,-hc[ur/pJvc o!/' indl'i,,g hl/>/lcc to lott' againsf /t, / wrn ''l-(Emphasis supplied.) flow'eer. this is not to sa! that In iallcases an employser. to escape culpabilit\ under Sectlon8(a)(l) of the Act. must permiit ''wages [to] remaiin fixedfrom the time a petition is filed ...until the petition isultimately disposed of." ( luonipion Pl ett ic '1ai nitint,Co.. 152 NLRB 300. 301. 306 ( 1965. As emphasized above.it is onl, when an emploer graints bend its "f'or the pur-pose of inducing emplosees to vote against Ja]l uniion" thata violation attaches."The Act does noit require an eniploser pending an elec-lion to refrain from making econlomic:ally niotil\ated deci-sions involving business matters or an! changes in Acorkmrlngcondition 1[ including sallil' changes., necessiar to the c0o1n-tinual and orderls operations of ItS business, ahsent apromise of benefits conditioned upon rejection (of theUnion ...or ans causal connection beteen [the salar\changes and] the rights accorded to emplo)ces hbx the Act{Normal business decisions must continue to be malde andfrequently are necessar, for the efficient operartion of anenterprise even though [occurringl during an orgalni/a-tional campaign." It alnlu ( rccA PvlirclIatict ItI//IC11. C/I.c208 NL RB 656. 663 (1974).An enployer's legal dults ii dcitdirig v helici tto eltbenefits while a representation case is pendilig is to de-termine that question precisel ias he would if a unioln su elenot in the picture. If the emploNer would hav-e cr;lted thebenefits because of ccononlic circulilstailces unrelated tounion organization, the griant of those benefits will noit So-late the Act. On the other hand, If the emploser's courtse isaltered by virtue of the urilon's presence. then the empeloterhas \iolated the Act, and this is true Mshether he confec sbenefits because of the union ori withhiolds, themi beciause ofthe union." h'( ormtti( A I.liiicildoti .CShtm ( ' .. S lti ./ 15N LRB 1237 1242 (1960).Giv en the foregoing priinciples. if Responcldeits' u agc increases iii February and April 1977 had been granLited inorder to influence their emplo ees' vote at the clec tioinswhich would he held on the pending petitions .:s the (icn-eral Coutisel contends. they would haxe been xiolaltisc ofSection 8(a)(1) of the Act. O()n the other hand. if the wageincreases were, in fact. conferred for the purpose of en-hancing Respondents' abilit, to atiract and hold compe-tent employees. as Respondents assert. the ,t ould haiecbeen "economicalls mortisate"'' aid, hence, not violhaiceof Section 8(a)( 11) of the Act. I find that the latter siuatlionobtains here.Thus, between Febhruar 1976 and Februars 1977, Re-sporidents' emploNees had not had a wage increase. andduring this period Respondents' wage rates were lowerthan their competitors. This resulted in Respondenlls'ilabil-ity to recruit stable,~proficiCnlt eiplosees. I ol tile pur-(o;I o ncillni hl 1n1mthl1ih\ e Rc p,,ndlcidlt olk [rrtc I h.xJC folundpose of enabling them to coimpete for such emplosees oinan elual fI tling with other poultry processors. as Thomas(reer. Respondents' sice president. persuasivel5testified,Respondents granted the l:ehruarx andi April increases.*4It appears. therefore. thil Respondents were not moti-xiatcd in i\ ilrc thne age increases hb the pendencN of thepetitions. hbut Ib the ecoc, oniic exigencs of becoming. andremailling. colnpetitixe insofar as their ability to attractiiand retain comlpetent emIplo)ces UIas concerned. Thisheing tile c,se. it seemis to mc thi l Responidents acted pre-cisels as tiles u- ould hate in the absence of the petitions. Inthe prenises. therefore. as h'.h('orormlck Ionimnreadow teach-es. Respondenits conducted themselses in accordance withtheir '"leg;ll duix" alnd n did not c iolate Section 8(a)( 1) of theIlhere is set another reason for ms opinion that Respon-dents did not iolate the Act hb granting the increases.I his iel ites tPo their tinelil.Several weeks before Respondents informed their em-plo\eces th;Lt their wages ,iould he raised on February 7.1977. Responcldents had been notified bh the Regional Di-rector that thc pending petitions had been blocked bs un-fair labor practice charges filed hb the [Inion. It was notuntil 3 daiss after the Febhruar' wage increases had beenIlaide knowu n to their eilplon ces that Respondents receivedniotice of the dismissal of those charces and the resultantunblocklign of the petitions. [ven this situation did notcontinue for alls suhsrlnitial period. for the petitions werea,;iin blocked oln I ehru;irs I1. bx the filing of the firsthalirace in the instant case.It thus appiears that the 1 eb'ruarx wage raise was an-noinced it al timle when no election was pending. It cannotbe saidi therefore. as the (ieneral ('ounsel would have it,"that the announcement of the [increasel was ...timed toifieet tlhe einplol ees' vote [This is sol because. at that timej. as falr s Respondelnts knewl the ... election wasblocked bhs the interve ninl unfair labor practice proceed-ing j:lndJ although faced with the possibility of [an] electionIRcspondeintsj lid not knosw when, if ever. it would heheld.''" I he situation was the saime regarding the Aprilincrease. It. too, ,,as gtven while an "election was blockedbh [ail] intl cellilnig unfair labor practice proceeding."Accordinls. I conclude that. notwithstanding the pen-derinc of the petitions, Respondents did not violate Section8(O1)( I) of the Act hb raising their emplosees' wages.h1.,l dt1,ilIll°1 ,li.Li' 1'7I -the tlrlt l\cl rtalC 11 !L i th I kin plallt. operatled bh\,c,[i~1di ll 1'tml ,i, '.., illolc IhAii (ti ll IICentl a nd ahno,4 tD percenlt l llt.eNa. _t'Idothc, ttt. hlit.. qp,-i;.eld ),s Res-pondent HIrc leri tietr 11c [ chrl.l 11 Itrci'Cil IIrI tlurnoler r31e at1 ufkin dirpped toi 3lCLCII' idll oi i1 p1erk i.1 int V. l-it'l ¢l I tlie April ilcrea;' e " as ilvienoi'l]~[, t'irl'i\/lqici vilt i }.1 i.ll. .11ith Respotndents nmore tIhan 90 da,,saltt.List' Rcipondll ,cnt, \; I Illntrm icid dulrlm that mnlrl h that one of the r,mllpc llitms pl/ll ed ,j Il' t ll\ c i ll 1kLc of cnl o CI ,,ees i, n this calegor ' onhik'hl .\ !II th 1 11e, Iok c ] i \111 I.gllil Int' r a il d1lal ,ntalgeous compell-Ia [' ',, , ( ,'I~; , i, i I tt~~ /,:: l, 1% \ 1Ri l[)j4', n~, i(M t 1'in'i253 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Facts Concerning Alleged Violations of Section 8(a)(3) ofthe Act by Respondent Poultry 16At all material times, Respondent Poultry t7 has em-ployed one knife sharpener. Among other things, the knifesharpener sharpens knives and scissors used by Respon-dents' production employees. The hand tools used by theknife sharpener for this purpose, which are, apparently, hisown property, are carried in pouch attached to a belt wornaround his waist.Before the strike 18 in which he participated, HermanDeveroux was Respondents' knife sharpener. Deverouxhad earlier performed other duties in Respondent's plant,including cutting chicken necks and unloading chickens.He had also worked in Respondents' cooler.During the strike, Deveroux was permanently replacedas knife sharpener by Leroy Posey. Posey continued to oc-cupy that position at all times since the strike.l9At the strike's end Deveroux, as did other strikers whounconditionally offered to return to work, signed the reem-ployment list and returned to Respondents' plant the fol-lowing Monday, as requested. At that time, Deveroux wastold that his prestrike job of knife sharpener was held byPosey and was offered a job hanging chickens. Deverouxaccepted this offer.Although Deveroux had not before then hung chickens,he appears to have been qualified to perform this relativelyunskilled work. In this connection, in a pretrial affidavitDeveroux stated that he was capable of doing "such twork]as .... hanging chickens [and] could do about anything"in Respondent's plant.After accepting the chicken hanging job, Deveroux wasgiven boots, gloves, and an apron. Upon being thus outfit-ted, he and several other employees were taken to thehanging pen where they were to work.A short time later, Deveroux told David Fleming. Re-spondent's personnel manager, that during the strike hehad hurt his back. In view of this, and in accordance withRespondent's normal procedure respecting injured or ail-ing employees, Fleming directed Deveroux, as Harold An-derson, Respondent's plant manager, who was present, tes-tified, "to get a release from [his] doctor and ...when heobtained the release [he] would [be] put ...back to work."A week later, at a time when Respondent was advertis-ing for employees, Deveroux returned to Respondent's16 The complaint alleges that Respondent Poultry violated Sec. 8(a)(3) ofthe Act by "faillingl and refuslingl ..to reinstate Iltermain t)eierouxl to[his] former or substantially equivalent [posltion] of eniploy ment althoughRespondent Poultry had openings in said positionl."All subsequent reerences to "Respondent" n this. and the following.section of this Decision relate io Respondent Poultr)IN Briefly recapitulating my findings concerning this matter, an economicstrike against Respondent started on November 4, 1975. and ended on Oc-tober 20, 1976, at which time strikers who unconditionally offered to returnto work were requested by Respondent to sign a reemployment list. and toreport for work the following Monday.| Notwithstanding that Respondent employed a person exclusivels tosharpen knives and scissors, some production emplovees sharpened theirown cutting implements and, on occasion. those of other employees. I heGeneral Counsel does not contend that employees who did so before orafter the strike were employed as "knife sharpeners."20Exh. C 1.plant carrying his knife sharpening tools, and presented hisphysicians release to Fleming and Robert Ferro, Respon-dents' processing director. Deveroux was told that his pre-strike knife sharpening job was still filled, but that he couldhave another job. Deveroux rejected this offer stating that"the only thing he wanted to do was knife sharpening."Deveroux then left Respondent's plant and Respondent didnot again hear from him.2'On April 28, 1977, Respondent, being in need of employ-ees, sent Deveroux a letter.22by certified mail, once moreoffering him a job in its plant. Deveroux was informed inthis letter that although his "old job of knife sharpener"was still unavailable, there were job "openings in all de-partments within the processing plant." The letter furtherstated that if Deveroux was "desirous of employment ...he [should] contact [Respondent's director of industrial re-lations] not later than ...May 4, 1977."Deveroux was not at home when the first attempt todeliver the letter to him was made. Accordingly, a noticewas placed in his mailbox advising him that the letter hadbeen returned to the post office and that he could obtain itthere. Deveroux not having done so by May 3, a secondunsuccessful attempt at delivering the letter to him at hishome was made and, again, a notice similar to the first wasleft for him.The letter was finally delivered to Deveroux on May 5.However, Deveroux did not make any effort to "contact"Respondent's director of industrial relations. As Deverouxtestified, in this regard, he "just didn't see any sense incontacting [Respondent] after the [May 4] deadline [, nor:t My findings as to what occurred on this occasion are based upon, andthe quotation appearing In the text is taken from, testimony given b) Ferro.,xho. unlike L)eeroux, impressed me as being a forthright witness. Dever-u.ux admilled that when he returned with the release he was carrying hisknife sharpening tools. Hl ever. as to what was said at the time. Deverouxunpersuasively testified that the person to whom he gave the release toldhim that Respondent had no jobs open at the time; that "everything hasbeen filled": and that respondent had "no place to pub [him] to work." I donot credit Deveroux' version of what transpired on this occasion.Initially. it is unlikely that at a time when Respondent was advertising foremnplnyees it would refuse a job to Deveroux. whose strike activity did notdiffer materialls front other strikers who were reinstated Secondly. andaside from l)eseroux' failure to impress me as a forthright witness, theunirehabilits of his testimonv was demonstrated by his inability to recallthose events a person in his position would be expected to remember.I hus. Descroux was unable to remember the dates of his employment byrespondent his exact rate of pay as a knife sharpener. the date on which thestrike ended. the montlh in which he signed the reemployment list. or thedlate on which he received a written offer of employment from respondent.which will he discussed In the following paragraphs of the text. Further-miore. although [)everoux testified that on a Sunday after the strike endedlihe received a telephone call front a man named Ward. whom he "assumed"was a foreman. directing him to rceport for work the next day. he could notiemember the mionth in which this occurred. In addition. throughout histestimony Deveroux was unable to recall the names of Respondent's offi-cials, except Ward, with whom he testified he had had conversations con-cerning his reemployment after the strike.Moreover, regarding the release itself. Deveroux at first stated he gave itto Ward In his sery next breath he said he gave it to Anderson. Respon-dent's plant manager Finally, he testified that he couldn't "remember ex-i.ctly" to whom he gave the release.Accoldinlgly, I conclude that Deveroux's testimony as to what occurredahen he returned .to Respondenl's plint with the release was either outright-Is untruthful or the product of an extremely unretentive memory and, there-fore. not entitled lto credence(: ( i 1xh 2254 POULTRY PACKERS. INC.did he] make any attempts ... to explain to [Respondent]that he had gotten [the letter] later."D. Contentions and Concluding Findings ConcerningAlleged Violations of Section 8(a)(3) of the Act hvRespondent PouhrvThe General Counsel contends that by not reemployingDeveroux pursuant to his unconditional offer to return towork at the end of the strike, Respondent violated Section8(a)(3) of the Act.Respondent takes issue with the General C(ounsel on al-ternative grounds, either one of which, it asserts. estab-lishes that it did not incur liability under Section 8(a)(3) ofthe Act by not reemploying Deveroux after the strike. Itfirst argues that inasmuch as the knife sharpening job heldby Deveroux before the strike was, during the strike, filledby a permanent replacement it had no duty to offer himany employment after the strike ended. Respondent's sec-ond exculpatory argument is that if it was obligated tooffer Deveroux a different job upon the termination of thestrike, it complied with that obligation by offering himsuch employment which he, ultimately, refused. I find mer-it in Respondent's second position.Concerning the validity of Respondents' second conten-tion, the starting point for analysis is the Supreme Court'sdecision in N.L.R.B. v. Fleetwood Trailer Comparn. Inc..389 U.S. 375, 379. 381 (1967). There the Court, quoting inpart from its prior decision in N.L.R.B. s. Great DaneTrailers, 388 U.S. 26, 34 (1967), noted that "in some situa-tions 'legitimate and substantial business justifications' forrefusing to reinstate employees who engaged in an eco-nomic strike have been recognized i, one such being] whenthe jobs claimed by the strikers are occupied bh workershired as permanent replacements during the strike." In thatevent, the Court went on to say. "if and when a job forwhich [a] striker is qualified becomes available. he is enti-tled to an offer of reinstatement."Fleetwood was followed by The Laidlaw Corporation, 171NLRB 1366, 1369 70 (1968). enfd. 414 F.2d 99 (C.A. 7.1968), in which the Board held that "economic strikers whounconditionally apply for reinstatement at a time whentheir positions are filled by permanent replacementsare entitled to full reinstatement upon the departure of re-placements." The Board's decision in Laidlaw evolvedfrom the Supreme Court's decision in Fleetwood. How-ever, the Board, in Laidlaw, omitted from its holding thestatement appearing in Fleet'ood that a returning econom-ic striker whose job was permanently filled during thestrike "is entitled to an offer of reinstatement" to "a job forwhich [he] is qualified" when such a position "becomesavailable."This omission was, apparently, inadvertent, for inBrooks Research & Manufacturing, Inc., 202 NLRB 634,636 (1973), the Board commented that "in Laidlaw [it] ap-plied Fleetwlood to hold that economic strikers who uncon-ditionally apply for reinstatement when their positions arefilled by permanent replacements are entitled to full rein-statement upon departure of replacements or when jobs forwhich they are qualified become available."The Board recently reaffirmed this position. In Alumi-num Cruisers, Inc., 234 NLRB 1027 (1978), it was statedthat "under Supreme Court and Board doctrine [an em-ployer's] reinstatement obligation to [economic] strikers[includes] reinstatement to positions which the strikers [are]qualified to fill."It appears. therefore. that Respondent was justified innot reinstating Deveroux to the job of knife sharpener,held bs him before the strike, as during the strike that posi-tion was filled h, a permanent replacement. However, thisdid not terminate Respondent's obligation to Deveroux.Notwithstanding that [)everoux was not entitled to bereemployed as knife sharpener. Respondent was obligated,as the foregoing authorities make clear, to offer him em-ploniment in some other asailable capacity, provided hewas qualified to perform such other work.The evidence establishes that respondent complied withthis obligation. Immediately after the strike. Respondentoffered Deveroux a job hanging chickens, which was thenopen and for which I)exeroux was qualified. Deveroux atfirst accepted this offer. But, a week later, upon returningto Respondent's plant with the physician's release Respon-dent requested him to obtain because he had hurt his backduring the strike, he rejected it, as well as other emploj-ment offered him, informing Respondent. as I have found.,that he would work only as knife sharpener.Some months later, Respondent sent Deveroux a letterinforming him that although the job of knife sharpener wasstill not available. other jobs which he could have wereopen. Hiov ever. as a result of events not attributable toRespondent, I)eseroux neglected to respond to this offer.It appears, therefore, that on several occasions after thestrike. Respondent offered f)everoux jobs for which he wasqualified. In this manner. Respondent complied with therequirement of offering a returning economic striker em-plosment for which he is qualified when the job he heldbefore the strike was filled during the strike bx a perma-nent replacenment.Accordingly. I conclude that Respondent PoultrN didnot violate Section 8(a)(3) of the Act be not reemplosingDeveroux after the strike.Having already concluded that Respondents did not ico--late Section 8(a)(1) of the Act by raising their emploxees'wages during the pendency of election petitions. m' orderwill provide for the dismissal of the complaint. which doesnot allege the commission by either Respondent of an,other unfair labor practices.(ON( iLt sioNS OF LAW1. Respondents are employers within the meaning ofSection 2(2) of the Act and are engaged in commerce with-in the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Sect.3. Respondents did not violate Section 8(a)( I of the Actby raising their emplosees' wages during the pendency ofelection petitions.4. Respondent Poultrs Packers. Inc., did not violate Sec-255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion 8(a)(3) or (1) of the Act by not reemploying HermanDeveroux after the termination of an economic strikeagainst it in which Deveroux participated.Upon the foregoing findings of fact, conclusions ef law,and upon the entire record, and pursuant to Section 10(c)of the Act. I hereby issue the following::' In the eenlt not) exceptions ire filed is proided in Sct, n 1i()2 4( i theRules and Regulations of the N i onal ab I hr Relatons Bioard. Ihe filndigs,,ORDER 23It is ordered that the complaint be, and the same herebyis, dismissed.conclusiones. and Order herein shall. As provided in Seolelol 112 48 of theRules alnd Regulltiltn hc adopiled hs Ihe Board and hecome its findings.cnclusn,ill, and Order. and all bhiectilons thereto shall he deemed waivedhit all purpoes256